Citation Nr: 9931285	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a left knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of arthroscopic excision of plica, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1984 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA). 

The Board notes that additional evidence has been received 
from the veteran since the last rating decision issued by the 
RO.  The veteran submitted a waiver of review of this 
evidence by the RO in August 1999.  


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disability was denied in a September 1985 rating decision on 
the basis that there was no evidence of a current left knee 
disability; the veteran did not submit a substantive appeal 
to the Board of this decision.  

2.  The evidence submitted since September 1985 contains 
information not previously considered, and which purports to 
show that the veteran currently has a left knee disability.  

3.  The service medical records show that the veteran 
sustained a bilateral knee injury during service; post 
service medical records show continued treatment for 
complaints pertaining to the left knee, as well as a current 
left knee disability that medical opinion has related to the 
injury in active service.  

4.  The service medical records show that the veteran 
sustained a trauma that resulted in injury to his knees 
during service without contemporaneous evidence of injury to 
the back; the veteran has received treatment for a back 
disability since 1991, and current medical opinion based on 
the medical history contained in the claims folder has 
related the veteran's current back disability to the trauma 
sustained in active service.  

5.  The veteran has undergone arthroscopic excision of the 
plica of the right knee; current symptomatology shows that 
the veteran has full range of motion of his right knee, with 
no more than slight impairment due to subluxation. 


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.105(a), 3.156(a) (1999).  

2.  A chronic left knee disability was incurred due to active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  

3.  A chronic back disability was incurred due to active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of arthroscopic excision of plica, right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.71a, Codes 5257, 5259, 
5260, 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran contends that he has developed a chronic left 
knee disability and a chronic back disability as a result of 
active service.  He states that he injured his left knee and 
his back when he jumped from a high platform during basic 
training while wearing a full pack.  He notes that service 
connection is in effect for the right knee disability he 
incurred as a result of this jump, but he argues that he also 
injured his left knee and back at that time.  The veteran 
states that he received some treatment for his left knee 
disability during service, but that he did not initially seek 
treatment for his back pain as he believed it to be due to 
his lack of inactivity during his hospitalization for his 
right knee.  He says that he eventually did seek treatment 
for the back disability, but that it was refused in the 
military and by the VA until 1991.  He believes that his 
current left knee disability and his back disability are the 
result of the traumatic injury he sustained during active 
service. 

Left Knee

A review of the record indicates that entitlement to service 
connection for a left knee disability was previously denied 
in a September 1985 rating decision.  The veteran submitted a 
notice of disagreement with this decision, and a statement of 
the case was issued in December 1985.  However, the veteran 
did not submit a substantive appeal for his left knee claim.  
Therefore, the September 1985 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The evidence considered by the September 1985 rating decision 
included the veteran's service medical records, as well as VA 
treatment records from May 1985, and the report of a VA 
examination conducted in June 1985.  The decision noted that 
the veteran had sustained a bilateral knee injury during 
service in April 1984.  However, service connection was 
denied on the basis that a current left knee disability was 
not found on the last examination conducted prior to 
discharge or the most recent VA examination.  

The Board finds that the veteran has submitted new and 
material evidence.  The evidence received since September 
1985 includes VA treatment records dated January 1991.  These 
records include a provisional diagnosis of bilateral knee 
pain.  A May 1996 VA examination included an impression of 
mild patellofemoral instability with a tendency for patellar 
subluxation bilaterally.  A February 1997 VA examination also 
includes an assessment of bilateral anterior knee pain.  
Finally, a June 1999 private examination included a 
differential diagnosis of suspect bilateral patellar 
chondromalacia or osteoarthritis, and suspect chronic 
bilateral patellar tendonitis or tendopathies.  These 
impressions and diagnoses constitute evidence that is new and 
material.  It is new in that it was not previously considered 
in the September 1985 decision, and it is material in that it 
purports to show the veteran currently has a post service 
left knee disability, which was the basis for the September 
1985 denial.  Therefore, the veteran's claim is reopened.  

The Board must next determine whether or not the veteran has 
submitted evidence of a well grounded claim for entitlement 
to service connection for a left knee disability.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App.  78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App.  609, 611 
(1992).  In order for there to be a well grounded claim for 
service connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App.  498 (1995); Rabideau v. Derwinski, 2 Vet. 
App.  141, 143 (1992).

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
a left knee disability.  The service medical records include 
an undated entry, apparently in reference to the veteran's 
initial injury, which states that the veteran bent his knees, 
and that they popped.  Furthermore, the September 1984 
Medical Board report also notes that both knees popped at the 
time of the initial injury.  VA treatment records dated 
January 1985, just one month after discharge from service, 
show that the veteran had a bilateral knee injury during 
service, and had symptoms of bilateral chondromalacia.  The 
February 1997 VA examiner and the June 1999 private examiner 
both contain diagnoses of a current left knee disability, and 
offer medical opinions relating the veteran's current 
disability to the injury sustained in active service.  
Therefore, as there is evidence of a left knee injury in the 
service medical records, evidence of a current left knee 
disability, and evidence of a nexus between the current 
disability and active service, the veteran's claim is well 
grounded.  Caluza v. Brown, 7 Vet. App.  498 (1995); Rabideau 
v. Derwinski, 2 Vet. App.  141, 143 (1992).

As the veteran has submitted evidence of a well grounded 
claim, the Board will proceed to a de novo review of the 
veteran's claim on its merits.  

The service medical records contain the two previously noted 
references to a left knee disability; the undated report of 
the initial injury to the knees, and the September 1984 
Medical Board report.  The Medical Board report notes that 
the injury occurred during basic training, at which time both 
knees popped when jumping from an event on the obstacle 
course.  The remainder of the service medical records are 
negative for a left knee disability, and the Medical Board 
report did not include a diagnosis of a current left knee 
disability.

The post service medical records include January 1995 VA 
treatment records showing that the veteran was status post 
bilateral knee injury.  The assessment was symptoms of 
bilateral chondromalacia.  

May 1985 VA treatment records indicate that that veteran had 
injured both knees during active service, right greater than 
left.  He had experienced persistent discomfort in both knees 
since his discharge.  The veteran complained of swelling of 
both knees.  On examination, there was mild swelling, right 
greater than left.  The diagnosis was chronic knee pain.

The veteran was afforded a VA examination of his knees in 
June 1985.  Service connection was noted to be pending for 
the residuals of bilateral knee injuries.  The veteran 
complained of knee pain, greater on the right than the left.  
He reported medial joint line pain bilaterally.  The 
impression did not note a disability of the left knee.  An X-
ray study of the knees conducted at this time was negative.

January 1986 VA treatment records show that the veteran 
continued to be seen for chronic right knee greater than left 
knee medial joint discomfort.  Additional VA treatment 
records dated through June 1986 indicate that the veteran 
continued to be seen for bilateral knee pain.  

The veteran underwent a VA examination in February 1987.  The 
diagnoses included history of left knee pain with activity, 
normal X-ray and range of motion.  

August 1989 VA treatment records indicate that the veteran 
was seen for intermittent knee pain and swelling, right 
greater than left.  The examination of the left knee was 
essentially normal, except for minimal tenderness over the 
suprapatellar area.  The diagnosis was traumatic arthritis, 
both knees.  

January 1991 VA treatment records show a history of bilateral 
knee injury in 1984.  The veteran gave a history of chronic 
pain in both knees and limitation of motion since that time.  
The knees were normal to appearance, but there was 
generalized discomfort on palpation.  He ambulated slowly and 
antalgically.  Bilateral anterior drawer tests were abnormal.  
The assessment was status post bilateral knee injuries with 
chronic pain.  

The veteran was afforded a VA examination in May 1996.  He 
gave a history of an injury when jumping from a platform in 
service.  The examination noted apprehension to subluxating 
the patella laterally.  An X-ray study was normal except for 
a very slight lateral tilt.  The impression was evidence of a 
mild patellofemoral instability with tendency for patellar 
subluxation bilaterally.  

An additional VA examination of the joints was conducted in 
February 1997.  The history of the injury to the veteran's 
knees in service was noted.  The veteran reported progressive 
weakness as well as severe knee pain since that time.  He 
currently complained of pain in the peripatellar region 
bilaterally.  The physical examination was negative.  An X-
ray study showed a slight increase in the tilt of the 
patellae bilaterally.  The assessment was bilateral anterior 
knee pain.  The examiner added that this should be considered 
a military related injury as it developed while in the 
military, but it was unusual for it to be disabling over 
time.  

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO in May 1999.  He testified that 
he had injured his knees when he jumped off a platform as a 
part of a training exercise during service.  He stated that 
he had experienced pain and swelling around his knees 
following the injury.  He said that a test in service had 
demonstrated a 40 percent loss of strength in the left leg, 
and he was told there was a problem with the left knee cap.  
The veteran said that his left leg had bothered him since 
discharge from service.  He noted that he had aggravated his 
knee after service when he slipped while working as a 
security guard in 1986 or 1987.  See Transcript. 

The veteran was afforded a private orthopedic examination in 
June 1999.  His complaints included bilateral knee 
discomfort, right worse than left.  He gave a history of a 
bilateral knee injury in service caused by jumping from a 
platform while wearing a pack during basic training.  On 
examination, there was tenderness of the supra/medial 
patellar bilaterally.  The differential diagnoses included 
suspect bilateral patellar chondromalacia or osteoarthritis, 
right greater than left, causally related to the April 1984 
injury, and suspect chronic bilateral patellar tendonitis or 
tendopathies, right greater than left.  The examiner's 
discussion added that due to the longevity of the veteran's 
symptoms, it was his opinion that his injuries had created an 
impairment with permanent and significant loss of function, 
especially in the knees, right greater than left.  Based on 
an evaluation of the veteran's history, subjective 
complaints, objective findings, radiographic examinations, 
and ongoing search for help, it was evident from a medical 
standpoint that this type of injury would have been received 
from the injury he experienced.  

After a review of the veteran's claim, the Board finds that 
entitlement to service connection for a left knee disability 
is merited.  The service medical records indicate that the 
veteran sustained some type of injury to his left knee at the 
same time he sustained his service connected right knee 
disability.  He began to seek treatment for this disability 
shortly after discharge from service, and has consistently 
been treated for complaints of left knee pain.  Finally, the 
VA examinations conducted in May 1996, February 1997, and 
June 1999 all show that the veteran currently has a left knee 
disability, and the February 1997 VA examiner and the June 
1999 private examiner specifically related the current left 
knee disability to the injury in active service.  There is no 
contravening medical opinion contained in the record.  
Therefore, entitlement to service connection for a left knee 
disability is established.  

Back

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for service connection for 
a back disability.  The record shows that the veteran 
sustained an injury during active service.  Although the 
records do not specifically show treatment for a back 
disability at the time of the injury, two recent medical 
examinations have specifically related the veteran's current 
back disability to this injury.  Therefore, as there is 
evidence of a trauma in service, a current disability, and 
medical opinions relating the current disability to active 
service, the veteran's claim is well grounded.  Caluza v. 
Brown, 7 Vet. App.  498 (1995); Rabideau v. Derwinski, 2 Vet. 
App.  141, 143 (1992).  The Board also finds that the duty to 
assist the veteran in the development of this claim has been 
met.  38 U.S.C.A. § 5107.

A review of the service medical records is negative for 
evidence of a back injury.  These records show that the 
veteran sustained an injury to both knees in April 1984 while 
jumping from a platform during basic training.  However, the 
service medical records do not note that he sustained a back 
injury at that time.  The September 1984 Medical Board report 
was also negative for a back disability either by history or 
on the current examination. 

The initial post service evidence of a back disability is 
contained in VA treatment records dated February 1991.  These 
note that his low back hurt.  A March 1991 X-ray study 
apparently noted asymmetric facets at L4 to L5, and L5 to S1, 
but the physical examination of the lumbar spine was 
negative.  March 1991 and April 1991 records indicate that 
the veteran was to undergo a computed tomography scan of the 
lumbar spine.  May 1991 records state that the results of 
this study were negative.  

The veteran underwent a private examination of his back in 
December 1995.  He related the history of his back pain to an 
April 1984 injury incurred when he jumped from a platform in 
active service.  He had experienced discomfort at that time, 
and was unable to straighten up.  He further complained of 
discomfort radiating to the lower extremities and a feeling 
of weakness since the injury.  The veteran reported that he 
was at his normal baseline state until approximately one 
month previously when a torso lift at work led to increased 
discomfort.  An X-ray study noted a question of an early 
anterior hypertrophic change at L2 to L3, and L1 to L2.  An 
examination resulted in impressions of acute lumbar 
myofascial strain, probable degenerative disc disease of the 
lumbar spine, and lumbar radiculitis.  The examiner stated 
that if the veteran's history was accurate, it would appear 
that he had a pre-existing condition involving his back and 
lower extremities, with an exacerbation of his pain with a 
myofascial strain.  Follow-up records from January 1996 
included impressions of low back pain, rule out lumbar 
radiculitis, and degenerative disc disease of the lumbar 
spine. 

A magnetic resonance imaging (MRI) study was conducted in 
January 1996.  The impression was mild degenerative disc 
disease at L5 to S1 with a very mild left paracentral and 
left posterolateral disc bulge that contributes to moderate 
spinal stenosis along with facet hypertrophy.  There was also 
a possibility of very mild nerve root impingement on the left 
at L5 to S1 as described above.  

The veteran was afforded a VA examination of the spine in May 
1996.  The history of his knee injuries in service was noted.  
More recently over the last year, he had experienced 
increasing low back pain.  He had strained his back at work 
in December 1995, resulting in immediate lower back pain with 
bilaterally radiating pain at the medial thighs down to the 
ankles.  He was evaluated at that time and felt to have a 
lower back strain as well as some mild L5 radiculopathy.  
Following the examination, the impression was lumbar strain 
and mild degenerative joint disease.  Most of the veteran's 
complaints appeared secondary to his knees, and there did not 
appear to be any association with his lower back.  

The veteran underwent a VA examination of the spine and a 
neurological examination conducted by the same doctor in 
February 1997.  The examiner noted that the veteran's claims 
folder and VA charts were reviewed in conjunction with the 
examination.  The history of the April 1984 injury in service 
was noted, as well as the veteran's contentions that he 
developed intense low back pain following the injury.  On 
examination, there was a loss of normal lumbar lordosis.  The 
veteran had an increase in paraspinal muscle tone 
bilaterally, and a loss of forward flexion.  An X-ray study 
was normal.  The diagnosis was chronic low back and leg pain.  
The examiner noted that an MRI study in the claims folder 
revealed a very mild left paracentral and posterolateral disc 
bulge, although the examiner noted that many disc bulges were 
asymptomatic.  It was the overall impression that the veteran 
had chronic neuropathic pain relating to his back condition, 
and that it was likely he had a larger disc herniation in the 
past causing nerve root involvement.  The impression was that 
the injury in 1984 was the initial cause of the pain, and 
that the history supported this conclusion.  

The veteran testified at the May 1999 hearing that he injured 
his back at the same time he injured his knees.  He said that 
he did not originally seek treatment for this disability 
because he assumed the pain came from laying in a hospital 
bed without any activity.  He said that he did not 
immediately seek treatment for his back after service.  The 
veteran noted that current evidence revealed a disc bulge at 
L4 to L5 and L5 to S1.  See Transcript.  

A June 1999 private examination noted complaints of low back 
pain and muscle spasms.  The history of the injury in service 
was noted.  He denied any previous injuries.  His current 
symptoms included continued low back pain which was made 
worse with prolonged walking, standing, and other physical 
activities.  Following the examination, the differential 
diagnoses was chronic low back pain syndrome causally related 
to the injury of April 1984 on a more probable than not 
basis.  The doctor added that based on an evaluation of the 
veteran's history, subjective complaints, objective findings, 
radiographic examination, and ongoing search for help, it was 
evident from a medical standpoint that this type of injury 
would have been received from the type of injury he 
experienced.  

The Board finds that the evidence supports entitlement to 
service connection for a back disability.  The service 
medical records are negative for an injury specifically to 
the back, and the first post service evidence of a back 
disability is dated in 1991.  However, the evidence shows 
that the veteran sustained a traumatic injury during service, 
and that he gave a history of back pain since the injury at 
the time of his initial treatment in 1991.  More importantly, 
both the May 1997 VA examination and the June 1999 private 
examination contain diagnoses of chronic back pain or chronic 
low back pain syndrome, and contain opinions that have 
specifically related this disability to active service.  The 
May 1997 VA examination notes that the veteran's medical 
history, including his claims folder, was reviewed prior to 
rendering the opinion.  There is no contravening medical 
opinion contained in the claims folder.  The Board notes that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Therefore, as 
the evidence shows that the veteran sustained a traumatic 
type injury in a jump during service, as medical opinions 
based on a review of the veteran's medical records have 
related his back disability to the trauma in service, and as 
there are no contravening medical opinions, entitlement to 
service connection for a back disability is established.  

Increased Rating

The veteran contends that his service connected right knee 
disability has increased in severity to such an extent as to 
warrant a higher evaluation.  He notes that his employment 
has always involved physical labor, but that his ability to 
work has become increasingly more limited due to pain and 
instability of the right knee.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App.  55 (1994).

A review of the record indicates that entitlement to service 
connection for a right knee disability was established in a 
September 1985 rating decision.  This decision noted the 
history of the veteran's injury to his right knee in service 
in April 1984, and further noted that the veteran had 
undergone arthroscopic excision of a large plica of the right 
knee in August 1984.  The rating decision established service 
connection for the residuals of arthroscopic excision of 
plica of the right knee, and evaluated this disability as 10 
percent disabling.  The 10 percent evaluation currently 
remains in effect.  

The rating code does not contain an entry for the residuals 
of arthroscopic excision of plica of the knee.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
The veteran's disability is evaluated by analogy to removal 
of the semilunar cartilage, symptomatic.  This disability 
merits a 10 percent evaluation.  38 C.F.R. § 4.72a, Code 
5259.  

Other rating codes for consideration include the rating codes 
for limitation of extension and flexion of the leg.  
Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

The rating code for other impairment of the knee due to 
recurrent subluxation or lateral instability is also for 
consideration.  Impairment of the knee resulting in severe 
recurrent subluxation or lateral instability is evaluated as 
30 percent disabling.  Moderate impairment of the knee due to 
recurrent subluxation or lateral instability is evaluated as 
20 percent disabling.  Slight impairment merits a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5257.

There are other factors which must be considered in addition 
to those contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a May 1996 VA 
examination.  The veteran noted persistent pain, and felt 
that his knee had a tendency to pop out of place, but there 
was no history of frank dislocation of his patella.  On 
examination, there was no effusion.  His range of motion was 
about 5 degrees of hyperextension to 130 degrees of flexion.  
There was good varus valgus stability in both full extension 
and 20 degrees of flexion.  There was negative Lachman's, 
negative McMurray's, and negative anterior drawer sign 
bilaterally.  He did have apprehension to subluxating the 
patella laterally, but no apprehension medially.  His patella 
subluxated about two-thirds of its width laterally on both 
knees.  There seemed to be a small amount of lateral tilt as 
well bilaterally.  An X-ray study was normal with the 
exception of a very slight lateral tilt.  The impression was 
evidence of a mild patellofemoral instability with tendency 
for patellar subluxation bilaterally, but no frank episodes 
of dislocation.  

The veteran underwent an additional VA examination of the 
joints in February 1997.  He gave a history of progressive 
weakness as well as severe knee pain since the injury in 
service.  The veteran currently complained of pain in the 
peripatellar region bilaterally.  On examination, the veteran 
had a full range of motion of the knee.  There was no 
effusion, and a negative ligamentous examination.  An X-ray 
study was negative for degenerative arthritis, but showed a 
slight increase in tilt of the patellae.  The assessment was 
bilateral anterior knee pain.  

The veteran was also afforded a VA neurological examination 
in February 1997.  He was in a wheelchair at the examination.  
The veteran could walk in the examination room, but he had a 
cautious gait.  He preferred to hold onto the examination 
table when he was standing.  His stance was normal.  A motor 
examination showed full strength in the lower extremities 
with normal bulk and tone, and no evidence of fasciculation.  
The sensory examination showed decreased subjective pain and 
temperature sensation over the medial aspects of the thighs 
and calves.  This was believed to potentially be an L3 to L4 
dermatomal pattern.  The diagnosis was neuropathic pain, 
which did not imply peripheral neuropathy.  The examiner 
stated that the veteran's reports of knee problems did not 
seem to have a neurologic cause.  

At the June 1999 private examination, the veteran complained 
of bilateral knee discomfort, right worse than left.  He 
complained of burning and numbness from the inner thighs to 
the feet.  His gait was with the assistance of a cane.  An 
inspection of the knees revealed right knee crepitus, 
tenderness of the supra/medial patellar bilaterally, and 
right knee pain on full extension with tenderness of the 
medial/supra region.  The motor strength of the lower 
extremities showed 4/5 for the right quadriceps/hamstring.  
The differential diagnoses included suspect bilateral 
patellar tendonitis or tendopathies, right greater than left.  
The examiner opined that there was a high chance of formed 
adhesions from the past injury.  The veteran's disability 
created an impairment with permanent and significant loss of 
function, especially in the knees.  

The Board finds that the evidence does not support 
entitlement to an evaluation of greater than 10 percent for 
the veteran's right knee disability under any of the 
applicable rating codes.  The veteran is already is receipt 
of the highest evaluation available for symptomatic removal 
of the semilunar cartilage.  38 C.F.R. § 4.71a, Code 5259.  
The range of motion at the May 1996 VA examination was about 
5 degrees of hyperextension to 130 degrees of flexion.  
(Normal range of motion is 140 degrees of flexion to zero 
degrees of extension.  38 C.F.R. § 4.71, Plate II).  This 
would not warrant a compensable evaluation under the rating 
codes for limitation of flexion or extension.  38 C.F.R. 
§ 4.71, Codes 5260, 5261.  Finally, the examinations have all 
been negative for lateral instability.  However, the February 
1996 VA examination noted mild patellofemoral instability 
with tendency for patellar subluxation, but no frank episodes 
of dislocation.  This does not equate to more than sight 
impairment of the knee, which merits continuation of the 10 
percent evaluation currently in effect.  38 C.F.R. § 4.71a, 
Code 5257.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
arthritis and limitation of knee motion which at least meets 
the criteria for a zero percent evaluation under Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned.  In 
G.C. Prec. Op. 9-98, General Counsel stated if a veteran has 
a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59. 

The Board finds that a separate evaluation is not warranted 
for loss of motion.  The medical evidence of record 
demonstrates that the range of motion of the right knee is 
nearly full and certainly is not sufficient to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261.  The knee is not arthritic on radiographic studies.  
There is insufficient objective evidence of pain, examination 
reports have described good strength and no deformity in the 
knee.  See G.C. Prec. Op. 23-97 and 9-98.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but they do not provide a 
basis for a higher evaluation.  The February 1997 VA 
examination showed full strength in the lower extremities.  
This does not demonstrate a greater degree of severity than 
the 10 percent evaluation.  The February 1997 neurological 
examination noted that the veteran was in a wheelchair, and 
he complains of pain in his knee, as well as severe burning 
pain in the thighs and calves.  However, the diagnosis was 
neuropathic pain, as well as possible L3 to L4 problems.  
Therefore, the veteran's primary source of this pain does not 
appear to be due to the right knee disability, but to other 
causes.  There is no evidence of incoordination, deformity or 
excess fatigability as a result of the right knee disability.  
These factors do not demonstrate a greater disability than 
the 10 percent currently in effect.  38 C.F.R. §§ 4.40, 4.59.  


ORDER

Entitlement to service connection for a left knee disability 
is granted.  

Entitlement to service connection for a back disability is 
granted. 

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service connected right knee disability is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

